In his motion for rehearing, appellant presents no new matter for our consideration. He insists that the conclusion reached in Hutton v. State, 166 S.W.2d 133, was correct and that we erred in overruling that case.
We have again reviewed this question and remain convinced that the conclusion here reached is correct. *Page 277 
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.